Opinion by
Cline, J.
At the trial the customs broker testified that he had consulted the appraiser as to the proper entered value but that he (the appraiser) was not in a position to give any information at the time of entry; that in January 1945, the appraiser informed him that the discounts were not allowable as a deduction in arriving at the foreign value; that because of a doubt as to the correctness of the appraiser’s views, the entry herein was not amended and an appeal for reappraisement was filed; and that subsequently the appeal was abandoned because the issues had been disposed of in connection with other re-appraisement cases involving the same principle. On the record presented it was held that the petitioners acted without intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.